DETAILED ACTION
1.	This is a first action on the merits of application 16835002.

2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-2, 11-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoter US D 900266 and further in view of Ackerman US 9700020.
4.	As per claim 1, 11 and 16, Stoter discloses a housing [fig. 1] for use in a floatation device, the housing comprising: a rectangular upper portion having a first side, a second side, a third side, and a fourth side; a rectangular lower portion having a first side, a second side, a third side, and a fourth side, wherein the first side of the rectangular lower portion is coupled to the first side of the rectangular upper portion, the second side of the rectangular lower portion is coupled to the second side of the rectangular upper portion, and the third side of the rectangular lower portion is coupled to the third side of the rectangular upper portion [see figs 1 - 3].
He does not explicitly disclose a fastener configured to be moved in a first direction along the fourth side of the rectangular upper portion and the fourth side of the rectangular lower portion to open the housing and to be moved in a second direction along the fourth side of the rectangular upper portion and the fourth side of the rectangular lower portion to close the housing such that the housing completely encloses an internal cavity that extends to the first side of the rectangular upper portion, to the first side of the rectangular lower portion, to the second side of the rectangular upper portion, to the second side of the rectangular lower portion, to the third side of the rectangular upper portion, to the third side of the rectangular lower portion, to the fourth side of the rectangular upper portion, and to the fourth side of the rectangular lower portion; wherein the internal cavity is configured to be filled with pool noodles such that the pool noodles collectively extend across substantially an entire length of the housing and across substantially an entire width of the housing, also he does not disclose the housing having substantially no buoyancy in water. However, in fig. 8 he does disclose the mattress has a zipper to enclose pool noodles located on the side the mattress portion. Ackerman discloses in figs. 1-4and 6 a pool float for an animal with pool noodle like structures 14/62/64 substantially across its entire with; staggered in fig. 6, col. 3 II 25-45, the housing could not float without the noodles. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to obtain the configuration of applicant of a pool float with increased buoyancy redundancy via a plurality of pool noodles in case of mattress puncture.
4.	As per claim 2 and 12, Stoter and Ackerman in combination discloses the internal cavity is configured to be filled with pool noodles such that the pool noodles collectively extend across an entire length of the housing and across an entire width of the housing. See fig. 8

4.1	Claim(s) 3-10, 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoter US D 900266 and further in view of Ackerman US 9700020 and Santaw US 20160016643
5.	As per claim 3-4, Stoter and Ackerman discloses the aforementioned limitations of claim 1, they do not disclose single sheet fabric. Santaw discloses a floatable mattress that has a rectangular upper/lower portion is made of a single sheet of fabric. [0034]. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to obtain the said configuration.
6.	As per claim 5, Stoter and Ackerman discloses the aforementioned limitations of claim 1, they do not disclose the divider configuration, Santaw discloses a first divider coupled to an internal surface of the rectangular upper portion and coupled to an internal surface of the rectangular lower portion such that the first divider has a first end proximate the fourth side of the rectangular upper portion and proximate the fourth side of the rectangular lower portion. 160 figs. 3-5.  Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to obtain the said configuration.
6.1	As per claims 6-9, 13-15 Stoter and Ackerman discloses the aforementioned limitations of claim 1/11, they do not disclose the dividers and them being parallel, Santaw discloses this via fig. 2 [0040-0041]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have disclosed a design to provide compartment redundancy in case the mattress is punctured to still be able to provide buoyancy. 
7.	As per claim 10, Stoter and Ackerman discloses the aforementioned limitations of claim 1, they do not disclose wherein the housing is configured to be folded up into a compact configuration for storage and transport. Santaw discloses this in fig. 11. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to have means to transport the pool float by decreasing its size.
8.	As per claim 17-19, Stoter and Ackerman discloses the aforementioned limitations of claim 16, they do not disclose stitching a first {2nd and 3rd) divider to an internal surface of the rectangular upper portion and to an internal surface of the rectangular lower portion such that the first divider has a first end proximate the fourth side of the rectangular upper portion and proximate the fourth side of the rectangular lower portion. Santaw discloses this in fig. 2 [0040-0041] wherein there are mesh layers between the compartments. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use sectional approach to the design in case a portion becomes damaged the mattress can still float.
9.	As per claim 20, Stoter and Ackerman discloses the aforementioned limitations of claim 16, they do not disclose the first, second, and third dividers are parallel to one another along their entire lengths. Santaw discloses this in figs. 2-5. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used said design configuration for redundancy for possible punctures to the float.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617